Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 30, 2018

                                       No. 04-17-00779-CR

                                      Clint Harrison ELLER,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A14676
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        On January 24, 2018, this court notified the court reporter that the reporter’s record was
late. The court reporter responded to our notice by stating the reporter’s record has not been
filed because: (1) appellant has failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee; and (2)
appellant has failed to request the record in writing. It is therefore ORDERED that appellant
provide written proof to this court within ten (10) days of the date of this order that: (1) appellant
has requested the court reporter to prepare the reporter’s record, which request must designate
the portions of the proceedings and the exhibits to be included, see TEX. R. APP. P. 34.6(b)(1);
and (2) either (a) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (b) appellant is entitled to appeal without paying the reporter’s fee. If appellant
fails to respond within the time provided, appellant’s brief will be due within thirty (30) days
from the date of the clerk’s record is filed in this appeal, and the court will consider only those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court